Supreme Court

                                                   No. 2014-38-Appeal.
                                                   (02-2163-6)


 In re Jah-nell B.               :




NOTICE: This opinion is subject to formal revision before
publication in the Rhode Island Reporter. Readers are requested to
notify the Opinion Analyst, Supreme Court of Rhode Island, 250
Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2014-38-Appeal.
                                                                    (02-2163-6)


                In re Jah-nell B.                 :



              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

       Chief Justice Suttell, for the Court. The respondent, Clifton Barr, appeals from a

decree entered in Family Court terminating his parental rights to his son, Jah-nell. This case

came before the Supreme Court pursuant to an order directing the parties to appear and show

cause why the issues raised in this appeal should not be summarily decided. After considering

the parties’ written and oral submissions and reviewing the record, we conclude that cause has

not been shown and that this case may be decided without further briefing or argument. For the

reasons set forth in this opinion, we affirm the decree of the Family Court.

                                                 I

                                    Facts and Procedural History

       Jah-nell and his family came to the attention of the Department of Children, Youth and

Families (DCYF) in April 2009 when the DCYF hotline received a call concerning his mother’s

“unstable” behavior. In particular, there were allegations that Jah-nell’s mother had hit another

person’s child. Due to safety concerns, DCYF formally opened a case and assigned a social

caseworker, Aleida Mohammed, to the family on April 24, 2009.

       On May 19, 2009, a Family Court justice ordered the removal of Jah-nell who was then

living with his mother. Jah-nell was placed in the care and custody of DCYF and then situated in


                                                -1-
a nonrelative foster home. At the outset of this case, respondent was identified as the biological

father of Jah-nell. The respondent came into court on September 2, 2009, and admitted to

allegations of neglect. At that time, he was incarcerated at the Adult Correctional Institutions

(ACI). From Jah-nell’s birth in January of 2008 until the time of trial in May and June of 2013,

respondent had spent nearly two of the five years of his son’s young life in prison.

       On January 30, 2012, DCYF filed a petition in Family Court seeking to terminate the

parental rights (TPR) of both Jah-nell’s mother and father. The TPR petition alleged, in wording

substantially similar to the statutory language in G.L. 1956 § 15-7-7(a)(3), that:

                       “The child has been placed in the legal custody of the
               Department of Children, Youth and Families for at least twelve
               (12) months; and the parents were offered or received services to
               correct the situation which led to the child being placed and
               provided further that there is not a substantial probability that the
               child will be able to return safely to the parents’ care within a
               reasonable period of time considering the child’s age and the need
               for a permanent home.”

A trial in Family Court was held over six days in May and June of 2013, during which extensive

trial testimony was provided by twelve witnesses. 1

       Ms. Mohammed testified as to the circumstances present that gave rise to serious

concerns regarding the safety and well-being of Jah-nell and his siblings. In particular, she

testified that her trepidation stemmed from the actions of the child’s mother and concerns about

“[i]nappropriate parenting, substance abuse, domestic violence, unstable mental health, [and]

putting the needs of her boyfriend before her children.”         With respect to respondent, Ms.

Mohammed testified that visits between Jah-nell and respondent at the ACI were ordered by the

1
  The trial in the Family Court pertained to the termination of the parental rights of both the
mother and respondent with respect to Jah-nell, in addition to the mother’s parental rights to two
of her other children by another father. This opinion will address only the portions of the
proceedings below that are relevant to respondent’s appeal from the termination of his parental
rights to Jah-nell.
                                                -2-
Family Court. She stated that respondent did not request any visits until October 2009. He

completed two visits with his son—one on October 20, 2009 and one on November 30, 2009. At

the October visit, Ms. Mohammed was present and observed that Jah-nell “did not know who

[respondent] was.”       Nevertheless, on cross-examination, Ms. Mohammed testified that

respondent “tried his very best to get [Jah-nell] to interact with him [and] to play” with him

during the first visit. She explained that she did not set up additional visits for respondent at the

time because he had told her “that he was going to be released in December or January, so he

would wait for his next visit for when he was released.” Ms. Mohammed testified that she called

the ACI in January, but was informed that “[respondent] was in disciplinary and was not allowed

to have visitation at the time.”

       The respondent was released from the ACI in March 2010.              Following his release,

Ms. Mohammed received a call from him and scheduled a visit for him with Jah-nell on March

24, 2010. The visits between respondent and Jah-nell were intended to occur on a biweekly, or

once every other week, basis. However, Ms. Mohammed detailed in her testimony the numerous

occasions on which these visits did not take place. She testified that respondent canceled visits

on May 7, May 21, and July 30, 2010, and failed to show up for a scheduled visit on September

22, 2010. Ms. Mohammed described the reason that respondent offered for not attending the last

scheduled visit as “housing problems.” More specifically, she indicated that he was not “getting

along with [the] roommate” with whom he had been court-ordered to live. She testified that,

even though respondent had been ordered to live at an address in Woonsocket as “part of his

probation parole [sic],” he instead had moved in with his girlfriend. On September 29, 2010,

Ms. Mohammed received a phone call from respondent’s girlfriend, after which Ms. Mohammed

requested a bureau of criminal investigation (BCI) check on respondent. The BCI check notified


                                                -3-
her that respondent was again incarcerated at the ACI.           Ms. Mohammed testified that she

believed he was incarcerated from September 2010 until March 2011 and that at no point during

that time period did he contact her to request visits with Jah-nell. 2

       Visitations were re-established after respondent’s release from the ACI, but

Ms. Mohammed described them as “sporadic,” stating that: “[h]e would be consistent and then

disappear, and then he would call back and said [sic] that he left town for a couple of months and

then he would start up again.” After respondent failed to make contact in December 2012, she

determined that he had been incarcerated again.

       In accordance with departmental procedures, Ms. Mohammed prepared three case plans

for respondent with a goal of reunifying him with Jah-nell. The first case plan prepared for

respondent was dated May 17, 2010; the second plan was dated January 1, 2011; and the third

plan was dated October 13, 2011. The core objectives provided in respondent’s case plans

included: “Complete a parent-child evaluation, maintain employment so he could save money to

obtain a two-bedroom apartment for he [sic] and his son, complete a substance-abuse evaluation,

cooperate with conditions of parole and probation, [and] complete services with Early

Intervention.” She further testified that in October 2011 respondent eventually completed a

substance-abuse evaluation, which indicated that he “was in full remission, according to the

counselor.” As a result, no further substance-abuse services were recommended.

       Ms. Mohammed stated in her testimony that respondent had told her that he wanted Jah-

nell to be reunified with Jah-nell’s mother. Further, she explained that “[respondent] stated to

me that if the mother was not able to reunify, then he would make efforts to try to reunify with

2
  During this time period, DCYF made no efforts to contact respondent to schedule visits with
Jah-nell. At trial, Ms. Mohammed indicated that this was due to the entry of a decree on May
19, 2010 in the Family Court, ordering DCYF to file a petition for the termination of parental
rights (TPR) if the “parents do not cooperate with services.”
                                                 -4-
his son, but he was hopeful that she would get his son back.” When respondent testified, he

denied that he had said the best place for Jah-nell would be with his mother. He indicated that he

did not intend for his son to be with his mother, explaining: “I don’t think that it’s good to take

five kids, put one and take the other. If she’s -- if they don’t want her to have kids, I don’t think

my kid is safe. For the same reason, no other kids are safe there.”

       When respondent took the stand at trial, he indicated that he did not currently have a

permanent address and that he lived with his cousin. He was employed doing construction work

in Boston at the time of the trial. With regard to Jah-nell, respondent stated that he had never

lived with his son and never paid any support to Jah-nell’s mother. In 2009, when DCYF

became involved with his family, respondent was serving a prison sentence on a September 2007

conviction for the delivery of a controlled substance. 3 Although he could not recall the specific

dates, he conceded that he spent about one month in segregation at the ACI while serving that

sentence. He testified that, after his first release in March 2010, he met with Ms. Mohammed to

discuss a case plan for him to reunify with Jah-nell. In the course of that discussion, respondent

indicated that Ms. Mohammed asked him to complete a substance-abuse evaluation and a parent-

child evaluation. In September 2010, respondent was re-incarcerated at the ACI for violating the

terms of his probation. Following his release in March 2011, respondent moved in with his

girlfriend in Lincoln.

       With regard to Jah-nell and their visits, respondent testified that: “I’m getting left behind

everybody, and I’m the biological dad.” He explained that he felt Jah-nell was “trying to learn a

3
  With regard to respondent’s criminal history, he was convicted of possession with intent to
deliver a controlled substance on September 21, 2007 and he was sentenced to fifteen years, with
fifty-four months to serve, and 126 months suspended. At the time DCYF opened this case in
2009, respondent was already serving this sentence at the ACI and was subsequently released in
March 2010. In September 2010, respondent was again incarcerated at the ACI for a probation
violation. He was released in March 2011.
                                                -5-
foster father, [his mother’s] boyfriend, who is supposed to be a father, and then me at the end of

the chain.” The respondent indicated that if the court reunified him with Jah-nell, then his “plan

would be to get a job, get an apartment, everything they wanted me to do when it started

basically.” When asked if he needed any assistance from DCYF to help reunify with his son,

respondent replied “[a]nything further than guidance, I would say no.”

       At the request of DCYF, Dr. John P. Parsons, Ph.D., a licensed clinical psychologist, was

engaged to perform “a comprehensive psychological evaluation and parenting assessment” of

respondent. Ms. Mohammed testified that she set up the parent-child evaluation for respondent

around September 2010. Doctor Parsons testified that it typically takes five sessions to complete

his psychological evaluation of the parent and one interactive session with the parent and child to

complete the parenting assessment.      Nevertheless, in respondent’s case, Dr. Parsons never

completed the overall assessment because respondent failed to participate in the final interactive

session during which Dr. Parsons would have observed him with Jah-nell. Doctor Parsons

testified that respondent was “cooperative” during his first five visits. The respondent was re-

incarcerated during the evaluation process, which required Dr. Parsons to reschedule his final

observation.   After respondent’s release, DCYF again referred respondent to Dr. Parsons.

Despite meeting with Dr. Parsons on ten occasions, 4 respondent never completed his final

interactive session.

       Doctor Parsons explained at trial that he utilized “a standard battery of psychological

tests and inventories” in his evaluations. He testified that he received a case history from

Ms. Mohammed prior to administering the tests and conducting his evaluations of respondent.

4
 At trial, the parties stipulated to all of the dates on which respondent met with Dr. Parsons. The
dates of those sessions were: August 2, 2010, August 6, 2010, August 11, 2010, August 18,
2010, September 1, 2010, February 6, 2012, February 22, 2012, February 24, 2012, February 29,
2012, and March 2, 2012.
                                               -6-
Based upon the tests and evaluations he administered, Dr. Parsons assessed respondent’s

cognitive abilities and mental health status. In addition, Dr. Parsons explained that, although

respondent had self-reported at an evaluation in 2012 that he was no longer abusing marijuana,

he nonetheless “gave him a diagnosis of cannabis dependence in sustained full remission, which

meant that he hasn’t smoked the substance in over a year.”

       Doctor Parsons also described some of the difficulties that he and Ms. Mohammed

encountered in terms of communicating with respondent to schedule a date and time for the

parent-child evaluation. The respondent elaborated in his testimony that at first it was a “date

thing” that precluded them from scheduling the interactive visit. However, respondent further

testified that once he learned of what the visit would entail, then “I really didn’t want to do the

visits either way. I didn’t want to do the visit with Dr. Parsons and my son.” He also indicated

that he felt the evaluation would not be a “fair situation” for him.

       Although the final parent-child evaluation never occurred, Dr. Parsons nevertheless filed

a report with his findings, based on a reasonable degree of “psychological certainty,” after

concluding his psychological evaluation of respondent.             Based on twenty-five factors,

Dr. Parsons determined that, at the time he finalized his evaluations in June 2012, reunification

of respondent and Jah-nell was a “high-risk situation.” Doctor Parsons proceeded to highlight

some of these factors, such as: (1) his failure to be cooperative with and complete the parent-

child evaluation; (2) his history of substance abuse; (3) his difficult family circumstances; (4) his

record of incarceration; and (5) his mental health issues. In his report, Dr. Parsons did not make




                                                -7-
any recommendations of services to be provided to respondent. 5 He explained his reasoning

behind that decision, testifying:

                       “We were talking about a child who needed a stable
                environment. We were talking about a child that went into care
                angry, developmentally-delayed, was placed in this foster home
                and improved significantly.
                       “* * *
                       “But at that point, I felt what’s in the best interests of this
                child, permanency planning with someone, other than
                [respondent], was to be provided.”

While discussing his findings, Dr. Parsons did note that he “do[esn’t] doubt that [respondent]

loves his boy, that he cares about him.” However, Dr. Parsons concluded by testifying: “I felt

with a combination of these factors and the amount of time, the length of time this child was in

care, that it was a high-risk situation.”

        On October 17, 2013, the trial justice issued a comprehensive written decision, spanning

eighty-three pages, in which he concluded that respondent’s parental rights to Jah-nell be

terminated. In that decision, the trial justice conducted an in-depth review of all of the testimony

provided over the six-day trial, reviewed portions of the exhibits in evidence, and rendered sixty-

five findings of fact. He found that respondent was unfit because he had been unable to

complete the objectives of his case plans, which DCYF had tailored in an effort to address the

pertinent issues in this case. The trial justice then went on to find that “DCYF has in fact made

more than reasonable efforts to reunify [Jah-nell] with [respondent].” Despite DCYF’s efforts,

he concluded that “[t]here is not a substantial probability that [Jah-nell] will be able to return




5
  It came up at trial that Dr. Parsons in his report had erroneously noted that, on May 19, 2010,
DCYF had already filed a TPR petition for respondent. In his testimony, Dr. Parsons denied that
this error had any effect on the conclusions set forth in his report. Doctor Parsons’s report was
dated June 10, 2012. DCYF had filed its TPR petition for respondent in January 2012.
                                                -8-
safely to [respondent’s] care within a reasonable period of time considering [Jah-nell’s] age[]

and [his] need for a permanent home.”

       The trial justice concluded that it was in the best interest of Jah-nell to terminate the

parental rights of respondent. In reaching that conclusion, he found the expert testimony of

Dr. Parsons to be “credible and probative on the issue of potential reunification of Jah-nell with

the father.” Furthermore, he credited many of the twenty-five factors that Dr. Parsons had relied

upon in concluding that reunifying Jah-nell with respondent was a “high-risk situation.” In

particular, he noted:

               “62. Among the factors were the father’s lack of cooperation with
               the evaluation; he did not complete the evaluation; he was
               estranged from his family members; he had numerous arrests, both
               as a juvenile and as an adult; he wasn’t working; he didn’t have the
               means to support himself or his family; he has five children and
               wasn’t paying child support; he had a substance abuse history and
               his mental health issues.”

The trial justice found that since Jah-nell had been placed with a foster family, “the child’s

behavior and learning abilities improved significantly.” In his decision, the trial justice noted

that he “[gave] substantial consideration to the physical, psychological, mental, and intellectual

needs of [Jah-nell] and [his] need for permanency in [his life].”

       Ultimately, he determined that: “The [c]ourt finds that it is in the best interest of [Jah-

nell] to be granted permanency in [his life] in appropriate pre-adoptive foster placement and that

the rights of [respondent] be terminated.” The trial justice terminated respondent’s parental

rights to his son in accordance with § 15-7-7(a)(1), (3), and (4).       The decree terminating

respondent’s parental rights to Jah-nell was entered on October 24, 2013. The respondent filed a

timely notice of appeal.




                                               -9-
                                                 II

                                       Standard of Review

       “This Court, on appeal, will review a trial justice’s ruling on a termination of parental

rights with an examination of the record to ascertain whether legal and competent evidence lend

support to his or her findings.” In re Evelyn C., 68 A.3d 70, 77 (R.I. 2013). In conducting this

review, “a trial justice’s findings are entitled to great weight and will not be overturned unless

we determine that they ‘are clearly wrong or the trial justice overlooked or misconceived

material evidence.’” Id. (quoting In re Amiah P., 54 A.3d 446, 451 (R.I. 2012)).

       When confronted with a termination of parental rights, “we remain keenly mindful that

natural parents have a fundamental liberty interest in the care, custody, and management of their

children.” In re Isabella M., 66 A.3d 825, 830 (R.I. 2013) (quoting In re Steven D., 23 A.3d
1138, 1154 (R.I. 2011)). “[I]n order to permanently sever the rights of a parent in his or her

children, the trial justice must make a determination that the parent is unfit and [t]he state must

prove parental unfitness by clear and convincing evidence in order to satisfy the parent’s right to

due process.” Id. (quoting In re Alexis L., 972 A.2d 159, 165 (R.I. 2009)). “However, ‘[u]pon a

determination of parental unfitness, the best interests of the child outweigh all other

considerations.’” Id. (quoting In re Dayvon G., 10 A.3d 448, 454 (R.I. 2010)).

                                                III

                                            Discussion

       The grounds upon which a Family Court justice may rely for the termination of parental

rights are set forth in § 15-7-7. The trial justice terminated respondent’s parental rights to Jah-

nell pursuant to § 15-7-7(a)(1) (willful neglect), § 15-7-7(a)(3) (lack of substantial probability of

child’s return), and § 15-7-7(a)(4) (lack of contact). On appeal, respondent contends that the


                                               - 10 -
record in this case failed to evince the clear and convincing evidence required to support the trial

justice’s findings of parental unfitness and reasonable efforts at reunification on the part of

DCYF. We address each argument in turn.

                                                  A

                                  Finding of Parental Unfitness

       As stated by the United States Supreme Court, and echoed by this Court, “[i]t is cardinal

with us that the custody, care and nurture of the child reside first in the parents, whose primary

function and freedom include preparation for obligations the state can neither supply nor hinder.”

In re Kristina L., 520 A.2d 574, 579 (R.I. 1987) (quoting Stanley v. Illinois, 405 U.S. 645, 651

(1972)). “It is well settled that a finding of unfitness must be made before the Family Court may

terminate parental rights.” In re Rosalie H., 889 A.2d 199, 204 (R.I. 2006). This Court has

established that, “[a]bsent a finding of unfitness, the natural parent[s’] right to bear and raise

their child in a less than perfect way remains superior to the rights of foster parents who may be

exemplary nurturers.” Id. (quoting In re Amber P., 877 A.2d 608, 615 (R.I. 2005)). On appeal,

respondent argues that the trial justice erred in finding that he was unfit because clear and

convincing evidence of his parental unfitness was “absent from the record.” We see no merit in

this contention.

       The trial justice found respondent unfit pursuant to § 15-7-7(a)(1), (3), and (4). With

respect to § 15-7-7(a)(1), he stated that: “the father is unfit by reason of his willful neglect to

provid[e] proper care and maintenance of his child for a period of at least one year where

financially able to do so.” He further concluded, that in accordance with § 15-7-7(a)(3), “there is

not a substantial probability that the child will be able to return safely to the parents’ care within

a reasonable period of time considering the child’s age and the need for a permanent home.”


                                                - 11 -
Finally, the trial justice terminated respondent’s parental rights under § 15-7-7(a)(4) declaring

that respondent “has not had, nor has he sought, contact with the child for a period in excess of

six (6) months.”6

        Our case law clearly establishes that a parent whose child is in the care and custody of

DCYF has the obligation: “(1) to maintain contact with the child and (2) to plan for the child’s

future.” In re Rosalie H., 889 A.2d at 205 (quoting In re Kristen B., 558 A.2d 200, 204 (R.I.

1989)). When a parent in this position demonstrates an unwillingness to cooperate with DCYF

services, we have recognized that lack of interest as grounds for a finding of parental unfitness.

Id.; see In re Robert S., 840 A.2d 1146, 1149 (R.I. 2004) (relying on evidence of the

respondent’s failure to comply with his two case plans as demonstrating an overall lack of

interest in the children to support the trial justice’s finding of parental unfitness).

        In this case, respondent testified that he has never provided any financial support to Jah-

nell. He also acknowledged that at no point had Jah-nell lived with him. The extensive record in

this case reveals that respondent made only inconsistent and limited attempts to visit with his

son, both while he was incarcerated and while at liberty. His last contact with Jah-nell was in

November 2012. Moreover, respondent’s repeated incarcerations made completion of the tasks

outlined in the case plans, and ultimately reunification, far more difficult.

        As we have previously stated, “[w]hen planning for reunification with a child, the parent

not only should establish and comply with a plan that can provide a sound and constructive

family life but must also perform some minimal act toward the fulfillment of that plan.” In re

Kristen B., 558 A.2d at 204. At trial, respondent offered little in terms of future plans should he

be reunified with his son.

6
  Although the trial justice articulated subsections (1), (3), and (4) of G.L. 1956 § 15-7-7(a) as
distinct grounds for termination, we recognize that the TPR petition alleged only § 15-7-7(a)(3).
                                                 - 12 -
        Although we commend respondent for securing employment, we note that, at the time of

trial, he had not established a permanent address for potential reunification with his son and had

failed to abide by his probation conditions on one occasion. Moreover, he indicated his reticence

towards any assistance from DCYF by expressing his desire for them to instead give him a

“clean slate” so that he could have a “fair shot” with his son. In this case, respondent’s various

case plans for reunification also required the completion of a parent-child evaluation by

Dr. Parsons. However, completion of this very attainable objective eluded respondent. The

respondent testified with regard to the evaluation: “I’m in an uncomfortable situation trying to

learn how to do something, and I feel I’m being graded and judged by what they put me to do

and use it against me like that.” Such expressed discomfort or displeasure with the evaluation,

however, is not a justified basis for circumvention. See In re Kristen B., 558 A.2d at 204.

        In recognition of Jah-nell’s need for a permanent and nurturing home, the trial justice

concluded that respondent was unfit to parent Jah-nell. Despite respondent’s contention that the

record is devoid of sufficient evidence of parental unfitness, our review of the record convinces

us that legally competent evidence exists to support the trial justice’s findings. Therefore, we

affirm the trial justice’s findings of parental unfitness.

                                                   B

                               Reasonable Efforts at Reunification

        The respondent asserts that the state failed to prove that DCYF made reasonable efforts to

reunify him with his son prior to filing the petition to terminate his parental rights. In particular,

he contends that DCYF’s reunification efforts were insufficient because these efforts “merely

consisted of two evaluations and inadequate visitation.” We disagree.




                                                 - 13 -
        When a petition to terminate parental rights is filed pursuant to § 15-7-7, and before a

parent’s rights can be terminated, “DCYF must prove by ‘clear and convincing evidence that

regardless of the parent’s behavior, [DCYF] has made reasonable efforts to encourage and

strengthen the parental relationship’ * * *.” In re Alvia K., 909 A.2d 498, 504 (R.I. 2006)

(quoting In re Amber P., 877 A.2d at 618). To satisfy this burden, we have never required

DCYF to establish that it made “extraordinary efforts to reunite parent and child[.]” In re Lauren

B., 78 A.3d 752, 760 (R.I. 2013) (quoting In re Jose Luis R.H., 968 A.2d 875, 882 (R.I. 2009)).

Instead, this Court has previously stated that “the concept of reasonable efforts is not a rigid

standard, but one of some flexibility that must be defined by the particular facts and

circumstances in a case.” In re Alvia K., 909 A.2d at 504 (quoting In re Amber P., 877 A.2d at

618). Furthermore, in conducting our review, we employ the same deferential standard of

review with respect to the findings of the trial justice concerning reasonable efforts as we apply

to findings of unfitness. Id.

        In his written decision, the trial justice specifically found that DCYF “made more than

reasonable efforts to reunify [Jah-nell] with [respondent].” After our review of the record, we

are satisfied that there is ample evidentiary support for the trial justice’s finding. From the outset

of DCYF’s involvement in this case, Ms. Mohammed chronicled her efforts on behalf of the

agency to establish a consistent, bi-weekly visitation schedule for respondent and Jah-nell.

Despite these efforts, respondent’s visitation track record was replete with cancellations,

absences, and extended gaps due to either incarceration or lack of communication. Accordingly,

we disagree with respondent’s contention that DCYF’s visitation efforts were, in any way,

“inadequate.”




                                                - 14 -
       In addition to visitation, Ms. Mohammed testified that she had prepared three separate

case plans for the respondent in an effort to reunify him with his son. Those plans, admitted into

evidence at trial, contained objectives that the respondent failed to complete, which included

participating in a parent-child evaluation, securing a permanent address, and abiding by his

probation conditions.    It is apparent from the respondent’s testimony that he had repeated

opportunities to complete the parent-child evaluation with Dr. Parsons. However, the respondent

willfully declined to do so. He so indicated at trial, when he stated that “[b]y the time I knew

what they were doing in there, I really didn’t want to do the visits either way. I didn’t want to do

the visit with Dr. Parsons and my son.” Furthermore, he expressed his frustration with the nature

of the proposed evaluation, saying that it did not constitute “a fair situation.” As this Court has

often stated, we do not “desire to ‘burden the agency with the additional responsibility of holding

the hand of a recalcitrant parent.’” In re Rosalie H., 889 A.2d at 208 (quoting In re Kristen B.,
558 A.2d at 204). Therefore, we are convinced that the record supports the trial justice’s finding

that DCYF provided reasonable efforts at reunification, and that, notwithstanding such efforts,

there was not a reasonable probability that Jah-nell would be able to be reunified within a

reasonable period of time.

                                                IV

                                           Conclusion

       For the reasons stated herein, we affirm the decree of the Family Court terminating the

parental rights of the respondent. The record of this case shall be returned to the Family Court.




                                               - 15 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                  Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        In re Jah-nell B.

CASE NO:              No. 2014-38-Appeal.
                      (02-2163-6)

COURT:                Supreme Court

DATE OPINION FILED: June 17, 2015

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Providence County Family Court

JUDGE FROM LOWER COURT:

                      Associate Justice Howard I. Lipsey

ATTORNEYS ON APPEAL:

                      For Petitioner: Karen A. Clark
                                      Department of Children Youth and Families

                                          Andrew J. Johnson
                                          Court Appointed Special Advocate

                      For Respondent: Catherine Gibran
                                      Office of the Public Defender